DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2015025669 A1 to Yamada et al. (please refer to US 20160211707 A1 for citations listed below).
Regarding claim 1, Yamada et al. discloses a device comprising:
at least a rotor element (Fig. 5: 20) rotating around an axis of rotation (at center); 
at least a stator element (10) contained inside said rotor element (20), or containing said rotor element, and coaxial to said rotor element (20), said stator element having a plurality of stator slots (12); 
a plurality of stator windings (13) of a conductive material arranged at each of said stator slots and connected to a power supply line [0037]; 
a plurality of permanent magnets (21-24) having at least a first side (towards 20) associated with said rotor element and at least a second side (towards winding 13) facing said stator element; 
wherein said permanent magnets are associated with said rotor element in a configuration of the Halbach array type (Fig. 6a) to define a magnetic coupling to said stator windings wherein the magnetic field flow at said second side of each of the permanent magnets is substantially greater than the flow of the magnetic field at said first side of each of the permanent magnets ([0049]: the Halbach array allows for generation of strong magnetic field only at one side (stator 10 side) in the direction in which permanent magnets 21 to 24 are arranged).
Regarding claim 2, Yamada et al. discloses a permanent magnet generator [0037].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2015025669 A1 to Yamada et al. in view of EP 0233738 to West. 
Regarding claims 3-6, Yamada et al. discloses a device as disclosed above. 
However, it fails to disclose the limitations from claims 3-6. 
West teaches:
a permanent magnet motor generator (abstract).
the device is operatively connected to said driving shaft (Fig. 1: 22) and said stator element is connected to a poly-phase power supply line, having at least three supply phases (Fig. 2: 16), in turn connected to an inverter device (32), said inverter device being adapted to activate rotation and adjustment of the rotation speed of said driving shaft (page 10, line 25 – page 11, line 12).
detection means of the intensity of the magnetic field flow of said device which are operatively connected to said inverter device, said detection means being adapted to provide a value relating to the angular position of said rotor element with respect to said stator element (page 10, line 25 – page 11, line 12).
detection means are of the Hall probe type (page 10, line 34).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of the motor control/inverter/detection means as disclosed by West to the device disclosed by Yamada et al. 
One would have been motivated to do so to control startup of the device. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIET P NGUYEN whose telephone number is (571)272-9457. The examiner can normally be reached M-F 12-8.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas C Patel can be reached on 571-272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VIET P NGUYEN/Primary Examiner, Art Unit 2832